       Case 2:20-cv-01497-CSMW Document 28 Filed 07/30/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAWRENCE D. CHRISTOFFERSON,              :                     CIVIL ACTION
              Plaintiff                  :
         v.                              :
                                         :
KILOLO KIJAKAZI,                         :
Acting Commissioner of the               :
Social Security Administration,          :
                     Defendant           :                     NO. 20-1497

                                     ORDER

       AND NOW, this 30th day of July, 2021, for the reasons contained in the Court’s

Memorandum of today, it is hereby ORDERED that:

           1. Plaintiff’s request for review (Document No. 22) is DENIED;

           2. Plaintiff’s Motion to Reopen SSA Case (Document No. 25) is DENIED as moot.




                                          BY THE COURT:



                                           /s/ Carol Sandra Moore Wells_
                                          CAROL SANDRA MOORE WELLS
                                          United States Magistrate Judge
